32 N.Y.2d 884 (1973)
The People of the State of New York ex rel. H. Robert Gardner, Respondent,
v.
Florence Gardner, Appellant. (Proceeding No. 1.)
In the Matter of Florence (Isaacs) Gardner, Appellant,
v.
H. Robert Gardner, Respondent. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Argued May 1, 1973.
Decided May 31, 1973.
Herbert L. Isaacs for appellant.
Arnold Davis for respondent.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER.
Order affirmed, without costs; no opinion.